Title: To George Washington from Fielding Lewis, 16 September 1769
From: Lewis, Fielding
To: Washington, George



Dear Sir
September the 16th 1769

I expect with this You will receive a Letter from my Son Fielding inclosing an Order on Mr Robert Alexander for the Balla. of his Wifes Fortune which I am very apprehensive is reduced to a small Sum as Mr Alexander writes me that he has paid several Orders and requests that the Ballance may be taken out of his Hands and dispos’d off in the manner I shall think most to Fieldings advantage; I shall therefore be Oblig’d to you to purchase Slaves to the Amount; he has allready bought three very Ordinary Hands and unless he gets very good ones for the remainder of his Money he will not be able to live, indeed I am allmost certain that he will in a year or Two spend every Shillg as I cannot perceive the least amendment since his Marriage, nor has he the least regard to any advice I give him. I hope you have had an agreeable journey to the Springs and that Miss Custis has been benefitted by them. we have nothing new, nor have I lately heard from Nansamond: the late Wind & Rain has done incredible damage below; all the Fother intirely lost and the Corn blown down, Tobo that was in the Fields lost and several Ships &ca drove ashoar, we have suffer’d in this Neighbourhood yet not very considerably. Our Election comes on next Munday, cannot say who will be our Burgesses tho’ expect B. Grymes will be one alltho’ every Man of any tolerable understanding I beleive will be against him. Mr Dixon & Mr Marye are the other two that offer and its beleiv’d Mr Dixon will be chosen. I am Dr Sir your most Affect. Hume Servt

Fielding Lewis

